DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 01/21/2022 in which claims 1-4, 6-10, 12-16, 18-19 and 21 are pending. Claims 5, 11, 17, 20 and 22-26 were canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

Response to Amendment
Applicant’s Arguments/Remarks filed on 01/21/2022 with respect to independent claim 1 have been fully considered and are addressed below. The claims 1-4, 6-10, 12-16, 18-19 and 21 have not overcome the claim rejections as shown below.
Claims 1-4, 6-10, 12-16, 18-19 and 21 are pending.
Claims 5, 11, 17, 20 and 22-26 were canceled.

Response to Arguments
Regarding amended independent claim 1, Applicant argues, related to Murray, that the plurality of operating bandwidths and a plurality of sets of numerologies supported by the 5G system are not equivalent to an operating bandwidth of the terminal and a numerology used by the terminal for data transmission determined by the terminal itself.
(see also Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 21, [0370], Fig. 23, [0394], [0396]). The slice selection of the UE comprises an operating bandwidth of the UE and a numerology used by the UE, since the slice comprises resources including a corresponding number of PRBs, BW, TTI, subcarrier spacing, etc.

Regarding amended independent claim 1, Applicant further argues that Murray fails to disclose “transmitting, by the terminal, the random access request over a transmission resource in a Transmission Time Interval (TTI) with a sub-frame type of the numerology used by the terminal” because Murray does not explicitly disclose that UE transmits RAR over a transmissions resource in a TTI with a sub-frame type of the numerology used by the terminal.
Examiner respectfully disagrees. Murray shows in Figs. 14 and 19 that each slice has a corresponding TTI length (i.e. short TTI, nominal TTI or long TTI length). Table 7 of Murray also shows different subframe durations for each slice. As shown by Murray in Figs. 19 and 23, the random access preamble (step 1) is transmitted by the UE using the dedicated PRACH resource which is a slice-specific PRACH resource, and a slice resource has a corresponding TTI length in at least a subframe in the time domain with corresponding numerology (see also Fig. 14, [0326]-[0327], Table 7, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], [0397]-[0398]). Therefore, Murray discloses “transmitting, by the terminal, the random access request over a transmission resource in a Transmission Time Interval (TTI) with a sub-frame type of the numerology used by the terminal”.

Regarding amended independent claim 1, Applicant further argues that AU does not disclose the transmission parameter determined by the terminal itself for data transmission.
This argument has been considered by the Examiner, however is moot because the prior art of AU has not been used in the rejection of claim 1 as shown below.

Thus, based on the response to argument presented above and prior art of Murray, the amended independent claim 1 is rendered unpatentable. Independent claims 7 and 13 recite similar distinguishing features as claim 1, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Objections
Claims 1, 7, 13 and 19 are objected to because of the following informalities:
Claim 1 recites in lines 3-4 “wherein the operating bandwidth is smaller than” and it should be “wherein an operating bandwidth is smaller than”, because the operating bandwidth has not been disclosed before. The same objection present in claims 7, 13 and 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 12-16, 18-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murray et al. (US 2017/0367120), hereinafter “Murray”.

As to claim 1, Murray teaches a random access method applied to a terminal in a 5G system, wherein the 5G system supports a plurality of operating bandwidths, or the 5G system supports a plurality of operating bandwidths and a plurality of sets of numerologies (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], a UE performs a random access procedure in a network supporting mMTC, eMBB and UE/LL slices. Each slice includes a corresponding bandwidth, subcarrier spacing, symbol length, etc. [0129]-[0130], the network is 5G (new radio technology, new RAT) which supports network slicing), wherein the operating bandwidth is smaller than a system bandwidth of the 5G system (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], a number of PRBs in the frequency domain of a specific network slice is smaller than the total number of PRBs in the frequency domain of all the network slices supported by the network); and the method comprises: 
determining, by the terminal, a transmission parameter for the terminal to transmit data (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 21, [0370], Fig. 23, [0394], [0396], the UE determines the appropriate slice to use for the transmission of data based on its device type and/or service request. As shown in Fig. 13, a device (i.e. the UE) is directed to select a corresponding slice based on its type. The slice represents a number of a corresponding number of PRBs in the frequency domain), wherein the transmission parameter comprises an operating bandwidth of the terminal (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], each slice comprises a corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.), or the transmission parameter comprises an operating bandwidth of the terminal and a numerology used by the terminal (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], each slice comprises a corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.); wherein the numerology comprises at least one of a sub-carrier spacing, or a symbol length (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], each slice comprises a corresponding subcarrier spacing, symbols length, etc.); wherein the terminal is any one of terminals in the 5G system (Murray, Fig. 13, [0320], Fig. 23, [0394], the UE is one of the devices in the 5G network that supports network slicing), and the operating bandwidth of the terminal is an entire operating bandwidth of a terminal among the terminals (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], the UE uses the slice and number of PRBs in the frequency domain that corresponds to its type. The number of PRBs in the frequency domain corresponds to the entire operating bandwidth of the UE since the UE operates in a specific slice with corresponding PRBs in the frequency domain based on its type); 
transmitting, by the terminal, a random access request according to the transmission parameter, to a network-side transmission point (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], [0398], the UE transmits the random access preamble to the eNB based on the dedicated PRACH resources, which are determined based on the PRBs of the slice where the UE operates associated with the UE type); and 
receiving, by the terminal using the transmission parameter, a random access response corresponding to the random access request and sent by the network-side transmission point using the same transmission parameter as the terminal (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], [0398], [0400]-[0402], the UE receives a random access response (RAR) from the eNB corresponding to the preamble, where the RAR is transmitted using resources from the selected specific slice which were also used for the transmission of the random access preamble);
 wherein transmitting, by the terminal, the random access request according to the transmission parameter comprises: 
transmitting, by the terminal, the random access request over a transmission resource in a Transmission Time Interval (TTI) with a sub-frame type of the numerology used by the terminal (Murray, Fig. 14, [0326]-[0327], Table 7, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], [0397]-[0398], the UE transmits the random access preamble over a PRACH resource from the appropriate slice in at least one subframe in the time domain with corresponding numerology (TTI, subcarrier spacing, symbols length, etc.) used by the UE for the appropriate slice).

As to claim 2, Murray teaches wherein the transmission parameter is preset, or the transmission parameter is determined by the terminal according to its own capability and/or traffic demand (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 21, [0370], Fig. 23, [0394], [0396], the UE determines the appropriate slice and corresponding number of PRBs in the frequency domain, number of symbols in the time domain, subcarrier spacing, symbols length, etc. based on the device type and/or service request).

As to claim 3, Murray teaches wherein transmitting, by the terminal, the random access request according to the transmission parameter (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], [0398], the UE transmits the random access preamble to the eNB based on the dedicated PRACH resources, which are determined based on the PRBs of the slice where the UE operates associated with the UE type) comprises: 
(Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], [0396], the UE selects PRACH preambles. [0345], preambles are grouped for slices based on corresponding numerologies. [0370], Fig. 21, the UE selects a preamble from the appropriate group to indicate the UE’s device type. The preamble groups are partitioned based on the slice-specific services provided by the network with corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.), or determining a preamble group corresponding to the numerology used by the terminal according to a correspondence relationship between preamble groups and numerologies (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], [0396], the UE selects PRACH preambles. [0345], preambles are grouped for slices based on corresponding numerologies. [0370], Fig. 21, the UE selects a preamble from the appropriate group to indicate the UE’s device type. The preamble groups are partitioned based on the slice-specific services provided by the network with corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.); and 
selecting, by the terminal, a preamble from the determined preamble group, and transmitting it as the random access request (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], [0370], Fig. 21, Fig. 23, [0394], [0396], [0398], the UE transmits the selected random access preamble from the group of the preambles based on the device type).

As to claim 4, Murray teaches wherein transmitting, by the terminal, the random access request according to the transmission parameter (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], [0398], the UE transmits the random access preamble to the eNB based on the dedicated PRACH resources, which are determined based on the PRBs of the slice where the UE operates associated with the UE type) comprises: 
(Murray, Fig. 19, [0352], Fig. 13, [0320], [0353], [0355], [0396], the UE selects the PRACH resources from the appropriate slice based on device type and/or service request, where there is a correspondence between slice-specific PRACH resources and each slice. Each slice has a corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.); and 
transmitting, by the terminal, the random access request over a transmission resource in the determined resource group (Murray, Fig. 14, [0326]-[0327], Table 7, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], [0397]-[0398], the UE transmits the random access preamble over the PRACH resources from the appropriate slice in at least one subframe in the time domain with corresponding numerology (TTI, BW, subcarrier spacing, symbols length, etc.) used by the UE).

As to claim 6, Murray teaches wherein the method further comprises: 
transmitting, by the terminal, uplink transmission scheduled by the random access response using the transmission parameter (Murray, [0352], Fig. 23, [0403]-[0404], the UE transmits to the eNB an scheduled transmission (step 3) based on the random access response (step 2) using the dedicated PRACH resources in the selected slice with corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.); and 
receiving, by the terminal, a contention resolution message using the transmission parameter (Murray, [0352], Fig. 23, [0403]-[0404], the UE receives from the eNB a contention resolution (step 4) using the dedicated PRACH resources in the selected slice with corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.).

As to claim 7, Murray teaches a random access method applied to a network-side transmission point in a 5G system, wherein the 5G system supports a plurality of operating bandwidths, or the 5G system supports a plurality of operating bandwidths and a plurality of sets of numerologies (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], an eNB performs a random access procedure with an UE in a network supporting mMTC, eMBB and UE/LL slices. Each slice includes a corresponding bandwidth, subcarrier spacing, symbol length, etc. [0129]-[0130], the network is 5G (new radio technology, new RAT) which supports network slicing), wherein the operating bandwidth is smaller than a system bandwidth of the 5G system (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], a number of PRBs in the frequency domain of a specific network slice is smaller than the total number of PRBs in the frequency domain of all the network slices supported by the network); and the method comprises: 
determining, by the network-side transmission point, a transmission parameter for transmitting a random access response corresponding to a random access request upon reception of the random access request from a terminal (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394]-[0395], [0400], [0402], the eNB determines which resources to use for the remaining steps (i.e. step 2) of the random access procedure with the UE based on the selected slice, which is indicated by the UE via the PRACH resources used for the transmission of the random access preamble (step 1). The network slicing comprises the partition of resources for different network slices. As shown in Figures 14 and 19, each slice comprises a corresponding number of PRBs in the frequency domain, number of symbols in the time domain, subcarrier spacing, symbols length, etc. The eNB determines the corresponding slice and resources (number of PRBs in the frequency domain, BW, etc.) in order to know the PRACH resources to be used for the transmission of the random access response. Additionally, as shown in Fig. 19, the PRACH resources in a slice is equivalent to the entire bandwidth of slice 0 and 2); wherein the transmission parameter comprises an operating bandwidth of the terminal (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], each slice comprises a corresponding number of PRBs in the frequency domain, number of symbols in the time domain, subcarrier spacing, symbols length, etc.), or the transmission parameter comprises an operating bandwidth of the terminal and a numerology used by the terminal (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], each slice comprises a corresponding number of PRBs in the frequency domain, number of symbols in the time domain, subcarrier spacing, symbols length, etc.); wherein the numerology comprises at least one of a sub-carrier spacing, or a symbol length (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], each slice comprises a corresponding subcarrier spacing, symbols length, etc.); wherein the terminal is any one of terminals in the 5G system (Murray, Fig. 13, [0320], Fig. 23, [0394], the UE is one of the devices in the 5G network that supports network slicing), and the operating bandwidth of the terminal is an entire operating bandwidth of a terminal among the terminals (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], the UE uses the slice and number of PRBs in the frequency domain that corresponds to its type. The number of PRBs in the frequency domain corresponds to the entire operating bandwidth of the UE since the UE operates in a specific slice with corresponding PRBs in the frequency domain based on its type); and 
transmitting, by the network-side transmission point, the random access response using the transmission parameter, to the terminal (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], [0398], [0400]-[0402], the UE receives the random access response (RAR) from the eNB corresponding to the preamble, where the RAR is transmitted using resources from the selected specific slice which were also used for the transmission of the random access preamble), 

determining, by the network-side transmission point, a sub-frame type of a Transmission Time Interval (TTI) comprising a transmission resource over which the random access request is received, and determining a numerology of the sub-frame type as a numerology for transmitting the random access response (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394]-[0395], [0400], [0402], the eNB determines which resources to use for the remaining steps (i.e. step 2) of the random access procedure with the UE based on the selected slice, which is indicated by the UE via the PRACH resources used for the transmission of the random access preamble (step 1). The UE transmits the random access preamble over a PRACH resource from the appropriate slice in at least one subframe in the time domain with corresponding numerology (TTI, subcarrier spacing, symbols length, etc.) used by the UE for the appropriate slice. As shown in Figures 14 and 19, each slice comprises a corresponding number of PRBs in the frequency domain, number of symbols in the time domain, TTI values, subcarrier spacing, symbols length, etc. The eNB determines the corresponding slice and resources (number of PRBs in the frequency domain, BW, TTI, etc.) in order to know the PRACH resources to be used for the transmission of the random access response).

As to claim 8, Murray teaches wherein the transmission parameter is preset, or the transmission parameter is determined by the network-side transmission point according to the random access request (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394]-[0395], [0400], [0402], the eNB determines which resources to use for the remaining steps (i.e. step 2) of the random access procedure with the UE based on the selected slice, which is indicated by the UE via the PRACH resources used for the transmission of the random access preamble (step 1). The network slicing comprises the partition of resources for different network slices. As shown in Figures 14 and 19, each slice comprises a corresponding number of PRBs in the frequency domain, number of symbols in the time domain, subcarrier spacing, symbols length, etc. The eNB determines the corresponding slice and resources (number of PRBs in the frequency domain, BW, etc.) in order to know the PRACH resources to be used for the transmission of the random access response. Additionally, as shown in Fig. 19, the PRACH resources in a slice is equivalent to the entire bandwidth of slice 0 and 2).

As to claim 9, Murray teaches wherein determining, by the network-side transmission point, the transmission parameter for transmitting the random access response corresponding to the random access request (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394]-[0395], [0400], [0402], the eNB determines which resources to use for the remaining steps (i.e. step 2) of the random access procedure with the UE based on the selected slice, which is indicated by the UE via the PRACH resources used for the transmission of the random access preamble (step 1). The network slicing comprises the partition of resources for different network slices. As shown in Figures 14 and 19, each slice comprises a corresponding number of PRBs in the frequency domain, number of symbols in the time domain, subcarrier spacing, symbols length, etc. The eNB determines the corresponding slice and resources (number of PRBs in the frequency domain, BW, etc.) in order to know the PRACH resources to be used for the transmission of the random access response. Additionally, as shown in Fig. 19, the PRACH resources in a slice is equivalent to the entire bandwidth of slice 0 and 2) comprises: 
determining, by the network-side transmission point, an operating bandwidth corresponding to a preamble group comprising a preamble in the random access request according to a correspondence relationship between preamble groups and operating bandwidths, and determining the determined operating bandwidth as an operating bandwidth for transmitting the random access response (Murray, Fig. 19, Fig. 23, [0400], [0402], the eNB transmits the random access response (RAR) using resources (PRACH resources, BW, number of PRBs, TTI, subcarrier spacing, etc.) that correspond to the slice on which the preamble was received from the UE. Fig. 13, [0320], Fig. 19, [0352]-[0353], [0396], the UE selects PRACH preambles. [0345], preambles are grouped for slices based on corresponding numerologies. [0370], Fig. 21, the UE selects a preamble from the appropriate group to indicate the UE’s device type. The preamble groups are partitioned based on the slice-specific services provided by the network with corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.)); or 
determining, by the network-side transmission point, a numerology corresponding to a preamble group comprising a preamble in the random access request according to a correspondence relationship between preamble groups and numerologies, and determining the determined numerology as a numerology for transmitting the random access response (Murray, Fig. 19, Fig. 23, [0400], [0402], the eNB transmits the random access response (RAR) using resources (PRACH resources, BW, number of PRBs, TTI, subcarrier spacing, etc.) that correspond to the slice on which the preamble was received from the UE. Fig. 13, [0320], Fig. 19, [0352]-[0353], [0396], the UE selects PRACH preambles. [0345], preambles are grouped for slices based on corresponding numerologies. [0370], Fig. 21, the UE selects a preamble from the appropriate group to indicate the UE’s device type. The preamble groups are partitioned based on the slice-specific services provided by the network with corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.)).

As to claim 10, Murray teaches wherein determining, by the network-side transmission point, the transmission parameter for transmitting the random access response corresponding to the random access request (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394]-[0395], [0400], [0402], the eNB determines which resources to use for the remaining steps (i.e. step 2) of the random access procedure with the UE based on the selected slice, which is indicated by the UE via the PRACH resources used for the transmission of the random access preamble (step 1). The network slicing comprises the partition of resources for different network slices. As shown in Figures 14 and 19, each slice comprises a corresponding number of PRBs in the frequency domain, number of symbols in the time domain, subcarrier spacing, symbols length, etc. The eNB determines the corresponding slice and resources (number of PRBs in the frequency domain, BW, etc.) in order to know the PRACH resources to be used for the transmission of the random access response. Additionally, as shown in Fig. 19, the PRACH resources in a slice is equivalent to the entire bandwidth of slice 0 and 2) comprises: 
determining, by the network-side transmission point, an operating bandwidth corresponding to a resource group comprising a transmission resource over which the random access request is received, according to a correspondence relationship between resource groups and operating bandwidths, and determining the determined operating bandwidth as an operating bandwidth for transmitting the random access response (Murray, Fig. 19, Fig. 23, [0400], [0402], the eNB transmits the random access response (RAR) using resources (PRACH resources, BW, number of PRBs, TTI, subcarrier spacing, etc.) that correspond to the slice on which the preamble was received from the UE. Fig. 19, [0352], Fig. 13, [0320], [0353], [0355], [0396], the UE selects the PRACH resources for the preamble from the appropriate slice based on device type and/or service request, where there is a correspondence between slice-specific PRACH resources and each slice. Each slice has a corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.); or 
determining, by the network-side transmission point, a numerology corresponding to a resource group comprising a transmission resource over which the random access request is received, according to a correspondence relationship between resource groups and numerologies, and determining the determined numerology as a numerology for transmitting the random access response (Murray, Fig. 19, Fig. 23, [0400], [0402], the eNB transmits the random access response (RAR) using resources (PRACH resources, BW, number of PRBs, TTI, subcarrier spacing, etc.) that correspond to the slice on which the preamble was received from the UE. Fig. 19, [0352], Fig. 13, [0320], [0353], [0355], [0396], the UE selects the PRACH resources for the preamble from the appropriate slice based on device type and/or service request, where there is a correspondence between slice-specific PRACH resources and each slice. Each slice has a corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.).

As to claim 12, Murray teaches wherein the method further comprises: 
receiving, by the network-side transmission point, uplink transmission scheduled by the random access response using the transmission parameter (Murray, [0352], Fig. 23, [0403]-[0404], the UE transmits to the eNB an scheduled transmission (step 3) based on the random access response (step 2) using the dedicated PRACH resources in the selected slice with corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.); and 
transmitting, by the network-side transmission point, a contention resolution message using the transmission parameter (Murray, [0352], Fig. 23, [0403]-[0404], the UE receives from the eNB a contention resolution (step 4) using the dedicated PRACH resources in the selected slice with corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.).

As to claim 13, Murray teaches a terminal in a 5G system, wherein the 5G system supports a plurality of operating bandwidths, or the 5G system supports a plurality of operating bandwidths and a plurality of sets of numerologies (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], a UE that performs a random access procedure in a network supporting mMTC, eMBB and UE/LL slices. Each slice includes a corresponding bandwidth, subcarrier spacing, symbol length, etc. [0129]-[0130], the network is 5G (new radio technology, new RAT) which supports network slicing), wherein the operating bandwidth is smaller than a system bandwidth of the 5G system (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], a number of PRBs in the frequency domain of a specific network slice is smaller than the total number of PRBs in the frequency domain of all the network slices supported by the network); and the terminal comprises at least one processor and a memory; wherein the memory is configured to store readable program codes, and the at least one processor is configured to execute the readable program codes to (Murray Fig. 1B, [0146], [0189], the UE includes a processor and memory which stores instructions (e.g. program code) executed by the processor to perform the functions of the UE): 
determine a transmission parameter for the terminal to transmit data (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 21, [0370], Fig. 23, [0394], [0396], the UE determines the appropriate slice to use for the transmission of data based on its device type and/or service request. As shown in Fig. 13, a device (i.e. the UE) is directed to select a corresponding slice based on its type. The slice represents a number of a corresponding number of PRBs in the frequency domain), wherein the transmission parameter comprises an operating bandwidth of the terminal (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], each slice comprises a corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.), or the transmission parameter comprises an operating bandwidth of the terminal and a numerology used by the terminal (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], each slice comprises a corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.); wherein the numerology comprises at least one of a sub-carrier spacing, or a symbol length (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], each slice comprises a corresponding subcarrier spacing, symbols length, etc.); wherein the terminal is any one of terminals in the 5G system (Murray, Fig. 13, [0320], Fig. 23, [0394], the UE is one of the devices in the 5G network that supports network slicing), and the operating bandwidth of the terminal is an entire operating bandwidth of a terminal among the terminals (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], the UE uses the slice and number of PRBs in the frequency domain that corresponds to its type. The number of PRBs in the frequency domain corresponds to the entire operating bandwidth of the UE since the UE operates in a specific slice with corresponding PRBs in the frequency domain based on its type); 
transmit a random access request according to the transmission parameter, to a network- side transmission point (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], [0398], the UE transmits the random access preamble to the eNB based on the dedicated PRACH resources, which are determined based on the PRBs of the slice where the UE operates associated with the UE type); and 
receive, using the transmission parameter, a random access response corresponding to the random access request and sent by the network-side transmission point using the same transmission parameter as the terminal (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], [0398], [0400]-[0402], the UE receives a random access response (RAR) from the eNB corresponding to the preamble, where the RAR is transmitted using resources from the selected specific slice which were also used for the transmission of the random access preamble); 
wherein the at least one processor is further configured to execute the readable program codes to: 
transmit the random access request over a transmission resource in a Transmission Time Interval (TTI) with a sub-frame type of the numerology used by the terminal (Murray, Fig. 14, [0326]-[0327], Table 7, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], [0397]-[0398], the UE transmits the random access preamble over a PRACH resource from the appropriate slice in at least one subframe in the time domain with corresponding numerology (TTI, subcarrier spacing, symbols length, etc.) used by the UE for the appropriate slice).

As to claim 14, Murray teaches wherein the transmission parameter is preset, or the transmission parameter is determined by the terminal according to its own capability and/or traffic demand (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 21, [0370], Fig. 23, [0394], [0396], the UE determines the appropriate slice and corresponding number of PRBs in the frequency domain, number of symbols in the time domain, subcarrier spacing, symbols length, etc. based on the device type and/or service request).

As to claim 15, Murray teaches wherein the at least one processor is further configured to execute the readable program codes to: 
determine a preamble group corresponding to the operating bandwidth of the terminal according to a correspondence relationship between preamble groups and operating bandwidths (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], [0396], the UE selects PRACH preambles. [0345], preambles are grouped for slices based on corresponding numerologies. [0370], Fig. 21, the UE selects a preamble from the appropriate group to indicate the UE’s device type. The preamble groups are partitioned based on the slice-specific services provided by the network with corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.), or determine a preamble group corresponding to the numerology used by the terminal according to a correspondence relationship between preamble groups and numerologies (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], [0396], the UE selects PRACH preambles. [0345], preambles are grouped for slices based on corresponding numerologies. [0370], Fig. 21, the UE selects a preamble from the appropriate group to indicate the UE’s device type. The preamble groups are partitioned based on the slice-specific services provided by the network with corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.); and 
(Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], [0370], Fig. 21, Fig. 23, [0394], [0396], [0398], the UE transmits the selected random access preamble from the group of the preambles based on the device type).

As to claim 16, Murray teaches wherein the at least one processor is further configured to execute the readable program codes to: 
determine a resource group corresponding to the operating bandwidth of the terminal according to a correspondence relationship between resource groups and operating bandwidths, or determine a resource group corresponding to the numerology used by the terminal according to a correspondence relationship between resource groups and numerologies (Murray, Fig. 19, [0352], Fig. 13, [0320], [0353], [0355], [0396], the UE selects the PRACH resources from the appropriate slice based on device type and/or service request, where there is a correspondence between slice-specific PRACH resources and each slice. Each slice has a corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.); and 
transmit the random access request over a transmission resource in the determined resource group (Murray, Fig. 14, [0326]-[0327], Table 7, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], [0397]-[0398], the UE transmits the random access preamble over the PRACH resources from the appropriate slice in at least one subframe in the time domain with corresponding numerology (TTI, BW, subcarrier spacing, symbols length, etc.) used by the UE).

As to claim 18, Murray teaches wherein the at least one processor is further configured to execute the readable program codes to transmit uplink transmission scheduled by the random access response using the transmission parameter (Murray, [0352], Fig. 23, [0403]-[0404], the UE transmits to the eNB an scheduled transmission (step 3) based on the random access response (step 2) using the dedicated PRACH resources in the selected slice with corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.); and 
receive a contention resolution message using the transmission parameter (Murray, [0352], Fig. 23, [0403]-[0404], the UE receives from the eNB a contention resolution (step 4) using the dedicated PRACH resources in the selected slice with corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.).

As to claim 19, Murray teaches a network-side transmission point in a 5G system, wherein the 5G system supports a plurality of operating bandwidths, or the 5G system supports a plurality of operating bandwidths and a plurality of sets of numerologies (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], an eNB that performs a random access procedure with an UE in a network supporting mMTC, eMBB and UE/LL slices. Each slice includes a corresponding bandwidth, subcarrier spacing, symbol length, etc. [0129]-[0130], the network is 5G (new radio technology, new RAT) which supports network slicing), wherein the operating bandwidth is a part or all of a system bandwidth of the 5G system (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], a number of PRBs in the frequency domain of a specific network slice is smaller than the total number of PRBs in the frequency domain of all the network slices supported by the network); and the network-side transmission point comprises at least one processor and a memory; wherein the memory is configured to store readable program codes, and the at least one processor is configured to execute the readable program codes to perform operations of the method according to claim 7 (Murray, Fig. 1F, [0183], [0189], Fig. 23, the eNB includes a processor and memory which stores instructions (e.g. program code) executed by the processor to perform the functions of the eNB as disclosed in the rejection of claim 7).

As to claim 21, Murray teaches wherein the at least one processor is further configured to execute the readable program codes to: 
determine an operating bandwidth corresponding to a preamble group comprising a preamble in the random access request according to a correspondence relationship between preamble groups and operating bandwidths, and determine the determined operating bandwidth as an operating bandwidth for transmitting the random access response (Murray, Fig. 19, Fig. 23, [0400], [0402], the eNB transmits the random access response (RAR) using resources (PRACH resources, BW, number of PRBs, TTI, subcarrier spacing, etc.) that correspond to the slice on which the preamble was received from the UE. Fig. 13, [0320], Fig. 19, [0352]-[0353], [0396], the UE selects PRACH preambles. [0345], preambles are grouped for slices based on corresponding numerologies. [0370], Fig. 21, the UE selects a preamble from the appropriate group to indicate the UE’s device type. The preamble groups are partitioned based on the slice-specific services provided by the network with corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.)); or 
determine a numerology corresponding to a preamble group comprising a preamble in the random access request according to a correspondence relationship between preamble groups and numerologies, and determine the determined numerology as a numerology for transmitting the random access response (Murray, Fig. 19, Fig. 23, [0400], [0402], the eNB transmits the random access response (RAR) using resources (PRACH resources, BW, number of PRBs, TTI, subcarrier spacing, etc.) that correspond to the slice on which the preamble was received from the UE. Fig. 13, [0320], Fig. 19, [0352]-[0353], [0396], the UE selects PRACH preambles. [0345], preambles are grouped for slices based on corresponding numerologies. [0370], Fig. 21, the UE selects a preamble from the appropriate group to indicate the UE’s device type. The preamble groups are partitioned based on the slice-specific services provided by the network with corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.)); or, 
the at least one processor is further configured to execute the readable program codes to: 
determine an operating bandwidth corresponding to a resource group comprising a transmission resource over which the random access request is received, according to a correspondence relationship between resource groups and operating bandwidths, and determine the determined operating bandwidth as an operating bandwidth for transmitting the random access response (Murray, Fig. 19, Fig. 23, [0400], [0402], the eNB transmits the random access response (RAR) using resources (PRACH resources, BW, number of PRBs, TTI, subcarrier spacing, etc.) that correspond to the slice on which the preamble was received from the UE. Fig. 19, [0352], Fig. 13, [0320], [0353], [0355], [0396], the UE selects the PRACH resources for the preamble from the appropriate slice based on device type and/or service request, where there is a correspondence between slice-specific PRACH resources and each slice. Each slice has a corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.); or 
determine a numerology corresponding to a resource group comprising a transmission resource over which the random access request is received, according to a correspondence relationship between resource groups and numerologies, and determine the determined numerology as a numerology for transmitting the random access response (Murray, Fig. 19, Fig. 23, [0400], [0402], the eNB transmits the random access response (RAR) using resources (PRACH resources, BW, number of PRBs, TTI, subcarrier spacing, etc.) that correspond to the slice on which the preamble was received from the UE. Fig. 19, [0352], Fig. 13, [0320], [0353], [0355], [0396], the UE selects the PRACH resources for the preamble from the appropriate slice based on device type and/or service request, where there is a correspondence between slice-specific PRACH resources and each slice. Each slice has a corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473